Citation Nr: 9925100	
Decision Date: 09/01/99    Archive Date: 09/13/99

DOCKET NO.  97-29 542A	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for headaches.

2.  Entitlement to service connection for tinea pedis.

3.  Entitlement to service connection for disability 
manifested by pain and swelling of the legs.


REPRESENTATION

Appellant represented by:	Kevin P. Shea, Attorney at Law


ATTORNEY FOR THE BOARD

Kimberly E. Harrison Osborne, Counsel


INTRODUCTION

The veteran had active military service from January 1968 to 
December 1969.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal partly from a September 
1996 rating decision by the RO which denied service 
connection for headaches.  The appeal also arises from a 
November 1997 RO rating decision which denied service 
connection for tinea pedis and for disability manifested by 
pain and swelling of the legs.  These are the only issues 
properly before the Board at this time.  The present Board 
decision addresses the issues of service connection for 
headaches and tinea pedis; the issue of service connection 
for disability manifested by pain and swelling of the legs 
will be discussed in the remand section at the end of the 
decision.

The Board notes there are other matters which are not 
properly on appeal at this time.  In April 1999, the RO 
denied a claim for an increased rating for flat feet.  In a 
July 1999 statement, the veteran apparently filed a notice of 
disagreement with the denial of an increased rating for flat 
feet and possibly made a claim of service connection for 
bilateral hammertoe.  This matter is referred to the RO for 
appropriate action.  In July 1999, the veteran stated that he 
was appealing to the Board due to a stomach disorder.  The 
Board notes that in September 1997, the RO denied service 
connection for a stomach disorder.  The veteran was given 
notice of the adverse determination but did not file a timely 
appeal.  Thus, the September 1997 RO decision denying service 
connection for a stomach disorder is final and can only be 
reopened upon the submission of new and material evidence.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1998).  The veteran's possible application to reopen the 
claim for service connection for a stomach disorder is 
referred to the RO for appropriate action.


FINDING OF FACT

The veteran has not submitted competent evidence to show 
plausible claims of service connection for headaches and 
tinea pedis.


CONCLUSION OF LAW

The claims of service connection for headaches and for tinea 
pedis are not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from January 1968 to 
December 1969.  His service medical records show that in 
February 1969 he complained of headaches for the past two 
weeks.  He was prescribed medication.  In June 1969, he was 
seen at the optometry clinic and stated that when he got 
headaches his left eye started to hurt.  He was given a 
prescription for eyeglasses.  The examiner stated that he did 
not feel that the prescription would eliminate all of his 
headaches.  The service medical records are negative for any 
complaints, findings, or diagnosis referable to tinea pedis.  
An August 1969 separation examination was negative for 
headaches or tinea pedis.  The examination showed that the 
veteran had normal skin and a normal neurological system.

A June 1973 private treatment report shows that the veteran 
complained of having headaches every day as a police officer.  
Tension headaches were noted.

VA examination in August 1977 revealed no skin lesions and no 
neurological deficit.  The examination was negative for any 
complaints regarding headaches and tinea pedis.

VA skin examination in January 1994 was negative for any 
complaints of tinea pedis.

A November 1995 VA outpatient treatment report indicates that 
the veteran had some problems with athlete's foot.

In April 1996, the veteran filed a claim of service 
connection for headaches.  He stated that he had had 
headaches in service and since service. 

In a January 1997 statement, the veteran alleged that he had 
more than two complaints of headaches in service.  He stated 
that due to his headaches his drill sergeant told him on many 
occasions to rest and take his medication.  He stated that 
after service he was treated by a private physician due to 
having headaches.

In a statement received in October 1997, the veteran stated 
that he was treated by a physician for headaches after 
service and that he treated himself with over-the-counter 
pain medicines.  He argued that his headaches started in 
service and had continued to the present.

In December 1997, the veteran stated that he had severe 
headaches in service in 1968.  He stated that he received 
treatment but that his condition never resolved.  

In a June 1999 statement, the veteran said he had tinea pedis 
in service, which he treated himself without seeking medical 
assistance.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The preliminary requirement for a claim of service connection 
is that the applicant submit evidence which is sufficient to 
justify a belief by a fair and impartial individual that he 
has presented a well-grounded claim, meaning a claim which is 
plausible.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 
Vet.App. 78 (1990).  If a claim is not well grounded, the VA 
has no duty to assist the veteran in developing pertinent 
facts, and the claim must be denied.  Id.

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and of a 
nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995).

A.  Service connection for headaches

The service medical records show that the veteran had 
complaints of headaches on two occasions during his 1968-1969 
active duty.  The service medical records, including the 
separation examination, are negative for a diagnosed chronic 
headache disorder.

Post-service medical records show that in June 1973 the 
veteran complained of having a headache every day as a police 
officer.  Tension headaches were noted.  An August 1977 VA 
examination revealed no complaints or diagnosis of a chronic 
headache disorder.  Neurological examination revealed no 
deficits.  The veteran has not submitted any current medical 
evidence showing that he currently has a chronic headache 
disorder.  Moreover, even if he currently has such a 
disorder, no medical evidence has been submitted to link it 
to service.  His lay assertion that he currently has a 
chronic headache disorder due to service is insufficient for 
the purpose of establishing a well-grounded claim.  Grottveit 
v. Brown, 5 Vet.App. 91 (1993).

In the absence of medical evidence of a present chronic 
headache disorder, and medical evidence linking it to 
service, the claim for service connection for headaches is 
not well grounded.  Caluza, supra.  Thus, the claim must be 
denied.



B. Service connection for tinea pedis

The veteran's service medical records from his 1968-1969 
active duty are negative for any complaints, findings, or 
diagnosis of tinea pedis (a fungal infection of the skin, 
commonly referred to as athlete's foot).  The first 
indication of tinea pedis is in November 1995, which is over 
25 years following the veteran's service.  There is no 
competent medical evidence of causality to link current tinea 
pedis with service.  The veteran's lay assertion that he has 
tinea pedis which is related to service is insufficient to 
well ground his claim of service connection, as he is not 
competent to offer opinions regarding medical diagnosis or 
medical causation.  Grottveit, supra.

Since the veteran has not submitted competent medical 
evidence of a nexus between current tinea pedis and his 
military service, his claim of service connection is not well 
grounded and must be denied.  Caluza, supra.


ORDER

Service connection for headaches and tinea pedis is denied.


REMAND

The other issue on appeal is service connection for a 
disability manifested by pain and swelling of the legs.  In 
July 1999, the veteran submitted a September 1997 medical 
report which pertained to swelling of his legs.  He requested 
that this evidence be taken into consideration.  The evidence 
was not considered by the RO, and was not addressed in a 
supplemental statement of the case prior to the case being 
sent to the Board.  As a matter of due process, this issue 
must be returned to the RO for its review of the 
aforementioned evidence and inclusion of the evidence in a 
supplemental statement of the case.  38 C.F.R. §§ 19.37, 
20.1304.  On remand, the veteran has the right to submit 
additional evidence and argument on this issue.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

In view of the foregoing, this issue is REMANDED to the RO 
for the following:

The RO should review the claim for 
service connection for a disability 
manifested by pain and swelling of the 
legs, taking into account the September 
1997 medical report recently submitted by 
the veteran.  If the determination 
remains adverse to the veteran, he and 
his representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration.  



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals







